         Case 1:18-cv-11275-PBS Document 56 Filed 02/14/20 Page 1 of 1




                             UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF MASSACHUSETTS


      MOISES RIVAS,

                             Plaintiff,

             vs.

      THOMAS M. HODGSON, Bristol County
      Sheriff, STEVEN SOUZA, Superintendent of            Civil Action No. l: l 8-cv-11275-PBS
      the Bristol County House of Correction and
      Jail, CATRINA GONCALVES, Assistant
      Deputy Superintendent of the Bristol County
      Ash Street Jail and Regional Lock-Up, and
      JOHN DOE DEFENDANTS 1-10, unknown
      officers of the Bristol County Ash Street Jail
      and Regional Lock-Up; all individuals being
      sued in their individual and official capacity,

                             Defendants.


             JOINT MOTION FOR MODIFICATION OF SCHEDULING ORDER

          Plaintiff Moises Rivas and Defendants Thomas M. Hodgson, Steven Souza, and Catrina

Goncalves respectfully submit this joint request that the Court modify the current schedule 1 in this

action by extending the deadlines as set forth in the table below pursuant to Federal Rule of Civil

Procedure l 6(b)(4).

                   Event                     Current Deadline          Pro osed New Deadline
                                                                       June 15, 2020
                                                                       Au st 17, 2020
    Oppositions to motions for            May 17, 2020                 September 17, 2020
    summa ·ud ment
                                          Yet to be set b the Court    Yet to be set b the Court
    Pretrial conference                   Yet to be set b the Court    Yet to be set b the Court




1
    The current schedule was established by the Court's November 15, 2019 Order. Dkt. 53.
